EXHIBIT 10.29

B&W Restricted Stock Grant Agreement

2010 Long-Term Incentive Plan of The Babcock & Wilcox Company

On                     ,     (the “Date of Grant”), the Compensation Committee
of the Board of Directors (the “Committee”) of The Babcock & Wilcox Company
(“B&W”) selected you to receive a grant of restricted shares of Company common
stock (“Restricted Stock”) under the 2010 Long-Term Incentive Plan of The
Babcock & Wilcox Company (the “Plan”). The provisions of the Plan are
incorporated herein by reference.

Any reference or definition contained in this Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. The term
“B&W” as used in this Agreement with reference to employment shall include
subsidiaries of B&W. Whenever the words “you or your” are used in any provision
of this Agreement under circumstances where the provision should logically be
construed to apply to the beneficiary, estate, or personal representative, to
whom any rights under this Agreement may be transferred by will or by the laws
of descent and distribution, it shall be deemed to include such person.

Restricted Stock

Restricted Stock Award. This grant represents the right to be issued the number
of shares of common stock of the Company as shown on the attached Notice of
Grant on the Date of Grant, subject to the restrictions contained in this
Agreement (“Restricted Stock”). Shares evidencing the Restricted Stock will be
issued in your name.

Restrictions. Unless and until the vesting requirements and other terms set
forth in this Agreement have been satisfied, the Restricted Stock may not be
sold, transferred, pledged, assigned or otherwise alienated (the
“Restrictions”).

Vesting Requirements. Subject to the “Forfeiture of Restricted Stock” paragraph
below, the Restricted Stock will become vested under the following circumstances
(each a “Vesting Date”):

 

  •  

in one-third (1/3) increments on each of the first, second and third
anniversaries of the Date of Grant provided you are still employed by B&W on
such applicable anniversary;

 

  •  

25% of the then remaining outstanding shares of Restricted Stock, if your
employment is terminated due to “Retirement” on or after the first anniversary
but prior to the second anniversary of the Date of Grant;

 

  •  

50% of the then remaining outstanding shares of Restricted Stock, if your
employment is terminated due to “Retirement” on or after the second anniversary
but prior to the third anniversary of the Date of Grant; or

 

  •  

100% of the remaining outstanding shares of Restricted Stock if you terminate
employment prior to the fourth anniversary of the Date of Grant due to death or
disability, or upon the occurrence of a “Change in Control.”

For purposes of this Agreement, “Retirement” shall mean (a) voluntary
termination of employment after attaining age 60 and completing at least 10
years of service with the Company or its subsidiaries, or (b) involuntarily
terminated by reason of a reduction in force. For purposes of this Agreement, a
reduction in force shall mean a termination of employment due to elimination of
a previously required position or previously required services, or due to the
consolidation of departments, abandonment of plants or offices, technological
change or declining business activities, where such termination is intended to
be permanent; or under other circumstances which the Compensation Committee, in
accordance with standards uniformly applied with respect to all similarly
situated employees, designates as a reduction in force.



--------------------------------------------------------------------------------

The Committee may, in its sole discretion, provide for additional vesting. Upon
vesting, shares of Restricted Stock will be released to you as soon as
administratively practicable and the Restrictions with respect thereto will be
removed.

Forfeiture of Restricted Stock. Shares of Restricted Stock which are not and do
not become vested upon the termination of your employment shall, coincident
therewith, be forfeited and such shares shall be returned to B&W.

In addition, in the event that (a) you are convicted of (i) a felony or (ii) a
misdemeanor involving fraud, dishonesty or moral turpitude, or (b) you engage in
conduct that adversely affects or may reasonably be expected to adversely affect
the business reputation or economic interests of B&W, as determined in the sole
judgment of the Committee, then all Restricted Stock and all rights or benefits
awarded to you under this grant of Restricted Stock are forfeited, terminated
and withdrawn immediately upon such conviction or notice of such determination.
The Committee shall have the right to suspend any and all rights or benefits
awarded to you hereunder pending its investigation and final determination with
regard to such matters.

Voting Rights and Dividends. Beginning on the Grant Date and subject to the
forfeiture provisions of this Agreement, you will have full voting rights and
will be credited with cash dividends, if any, with respect to the Restricted
Stock granted hereunder.

Taxes

You should consult your tax advisor as to the U.S. federal income tax
consequences associated with this Restricted Stock as it relates to your
specific circumstances. B&W, however, has been advised that the grant awarded
hereunder will have the following tax consequences under the present U. S.
Federal tax laws and regulations:

For U.S. federal income tax purposes, you will be deemed to have received
compensation taxable as ordinary income equal to the fair market value, as of
the date of vesting, of the shares of Restricted Stock which vest. Such income
will be included in your taxable income and reported on IRS Form W-2 in the tax
year in which the shares vest. Alternatively, you may elect to have the fair
market value of the shares included in your taxable income and reported on IRS
Form W-2 as of the Date of Grant.

In addition, all dividends paid, if any, to you with respect to unvested shares
of Restricted Stock shall be considered wages paid to you by your employer and,
therefore, shall be included in your taxable income and reported on IRS Form W-2
in the year in which such shares vest.

By acceptance of this letter, you agree that any amount which B&W is required to
withhold on your behalf, including state income tax and FICA withholding, in
connection with income realized by you under this grant will be satisfied by
withholding whole units or shares having an aggregate fair market value as equal
in value but not exceeding the amount of such required tax withholding, unless
the Compensation Committee determines to satisfy the statutory minimum
withholding obligations by another method permitted by the Plan.

Regardless of the withholding method, you will promptly pay to B&W the amount of
income tax which B&W is required to withhold in connection with the income
realized by you in connection with this grant and that you hereby authorize B&W
to withhold such amount, in whole or in part, from subsequent salary payments,
without further notice to you.

 

- 2 -



--------------------------------------------------------------------------------

Transferability

The Restricted Stock granted hereunder are non-transferable other than by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order.

Securities and Exchange Commission Requirements

If you are a Section 16 insider, this grant of Restricted Stock must be reported
on a Form 4 before the end of the second (2nd) business day following the Date
of Grant. Please be aware that if you are going to reject the grant of
Restricted Stock hereunder, you should do so immediately after the Date of Grant
to avoid potential Section 16 liability. Please advise Kathy Peres immediately
by e-mail, fax or telephone call if you intend to reject this grant.

Absent such notice of rejection, we will prepare and file the required Form 4 on
your behalf, as applicable, within the required two business day deadline.

Those of you covered by these requirements will have already been advised of
your status.

Other Information

Neither the action of B&W in establishing the Plan, nor any action taken by it,
by the Committee or by your employer, nor any provision of the Plan or this
Agreement shall be construed as conferring upon you the right to be retained in
the employ of B&W or any of its subsidiaries or affiliates.

 

- 3 -